

Exhibit 10.46
PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD


PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below (sometimes referred to as “you”). The Restricted
Stock Units have been granted under the PG&E Corporation 2014 Long-Term
Incentive Plan, as amended (the “LTIP”). The terms and conditions of the
Restricted Stock Units are set forth in this cover sheet and in the attached
Restricted Stock Unit Agreement (the “Agreement”).
Date of Grant:  August 14, 2019
Name of Recipient:  William D. Johnson 
Recipient’s Participant ID:  <Emp Id>
Number of Restricted Stock Units:  31,413 




By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock Units dated August 14,
2019.
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 90 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.


Attachment








--------------------------------------------------------------------------------



PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

The LTIP and Other Agreements
This Agreement and the above cover sheet constitute the entire understanding
between you and PG&E Corporation regarding the Restricted Stock Units, subject
to the terms of the LTIP. Any prior agreements, commitments, or negotiations are
superseded. In the event of any conflict or inconsistency between the provisions
of this Agreement or the above cover sheet and the LTIP, the LTIP will govern.
Capitalized terms that are not defined in this Agreement or the above cover
sheet are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement or the above cover sheet and the PG&E Corporation
2012 Officer Severance Policy, this Agreement or the above cover sheet will
govern, as applicable. For purposes of this Agreement, employment with PG&E
Corporation means employment with any member of the Participating Company Group.
Grant of Restricted Stock Units
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement. The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
Vesting of Restricted Stock Units
As long as you remain employed with PG&E Corporation, the total number of
Restricted Stock Units originally subject to this Agreement, as shown on the
cover sheet, will vest in accordance with the below vesting schedule (the
“Normal Vesting Schedule”).
          August 14, 2020 – one-third of the Restricted Stock Units
          August 14, 2021 – one-third of the Restricted Stock Units
          August 14, 2022 – one-third of the Restricted Stock Units
The amounts payable upon each vesting date are hereby designated separate
payments for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”). Except as described below, all Restricted Stock Units subject
to this Agreement which have not vested upon termination of your employment will
then be cancelled. As set forth below, the Restricted Stock Units may vest
earlier upon the occurrence of certain events.
DividendsRestricted Stock Units will accrue Dividend Equivalents in the event
that cash dividends are paid with respect to PG&E Corporation common stock
having a record date prior to the date on which the RSUs are settled. Such
Dividend Equivalents will be converted into cash and paid, if at all, upon
settlement of the underlying Restricted Stock Units.Settlement
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock, subject to the satisfaction of Withholding Taxes,
as described below. PG&E Corporation will issue shares as soon as practicable
after the Restricted Stock Units vest in accordance with the Normal Vesting
Schedule (but not later than sixty (60) days after the applicable vesting date);
provided, however, that such issuance will, if earlier, be made with respect to
all of your outstanding vested Restricted Stock Units (after giving effect to
the vesting provisions described below) as soon as practicable after (but not
later than sixty (60) days after) the earliest to occur of your (1) Disability
(as defined under Code Section 409A), (2) death, or (3) “separation from
service,” within the meaning of Code Section 409A within 2 years following a
Change in Control.
Voluntary TerminationIn the event of your voluntary termination, all unvested
Restricted Stock Units will be cancelled on the date of termination.




--------------------------------------------------------------------------------




Termination for Cause
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all unvested Restricted Stock Units will be cancelled on
the date of termination. In general, termination for “cause” means termination
of employment because of dishonesty, a criminal offense, or violation of a work
rule, and will be determined by and in the sole discretion of PG&E Corporation.
For the avoidance of doubt, you will not be eligible to retire if your
employment is being or is terminated for cause.
Termination other than for CauseIf your employment with PG&E Corporation is
terminated by PG&E Corporation other than for cause, a number of unvested
Restricted Stock Units, determined on a pro rata basis (as provided below), will
vest and be settled as soon as practicable after (but not later than sixty (60)
days after) the date of your termination of employment. With respect to each
third of the total Restricted Stock Units shown on the cover sheet of this
Agreement that is subject to either a one-, two-, or three-year normal vesting
period under the Normal Vesting Schedule (each third, a “Tranche”), such number
of vested Restricted Stock Units will be equal to the product obtained by
multiplying (i) the number of Restricted Stock Units in such Tranche, to the
extent such Tranche has not already vested, by (ii) the quotient obtained by
dividing (A) the number of full months that you were employed following the Date
of Grant, August 14, 2019, by (B) the number of yearly vesting periods
associated with such unvested Tranche of Restricted Stock Units multiplied by
12. All other unvested Restricted Stock Units will be cancelled unless your
termination of employment was in connection with a Change in Control as provided
below.Death/Disability
In the event of your death or Disability (as defined in Code Section 409A) while
you are employed, all of your Restricted Stock Units will vest and be settled as
soon as practicable after (but not later than sixty (60) days after) the date of
such event. If your death or Disability occurs following the termination of your
employment and your Restricted Stock Units are then outstanding under the terms
hereof, then all of your vested Restricted Stock Units plus any Restricted Stock
Units that would have otherwise vested during any continued vesting period
hereunder will be settled as soon as practicable after (but not later than sixty
(60) days after) the date of your death or Disability.
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.
If the Restricted Stock Units are neither so assumed nor so continued by the
Acquiror, and the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your unvested Restricted
Stock Units will vest immediately preceding and contingent on, the Change in
Control and be settled in accordance with the Normal Vesting Schedule, subject
to the earlier settlement provisions of this Agreement.






--------------------------------------------------------------------------------




Termination In Connection with a Change in Control
If you separate from service (other than termination for cause or your voluntary
termination) in connection with a Change in Control within three months before
the Change in Control occurs, all of your outstanding Restricted Stock Units
(including Restricted Stock Units that you would have otherwise forfeited after
the end of the continued vesting period) will vest on the date of the Change in
Control and will be settled in accordance with the Normal Vesting Schedule
(without regard to the requirement that you be employed) subject to the earlier
settlement provisions of this Agreement.
In the event of such a separation in connection with a Change in Control within
two years following the Change in Control, your Restricted Stock Units (to the
extent they did not previously vest upon, for example, failure of the Acquiror
to assume or continue this award) will vest on the date of such separation and
will be settled as soon as practicable after (but not later than sixty (60) days
after) the date of such separation. PG&E Corporation has the sole discretion to
determine whether termination of your employment was made in connection with a
Change in Control.
DelayPG&E Corporation will delay the issuance of any shares of common stock to
the extent it is necessary to comply with Code Section 409A(a)(2)(B)(i)
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, any shares of common stock to which you would
otherwise be entitled during the six (6) month period following the date of your
“separation from service” under Section 409A (or shorter period ending on the
date of your death following such separation) will instead be issued on the
first business day following the expiration of the applicable delay
period.Withholding Taxes
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Restricted Stock Units will be reduced by
a number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Restricted Stock Units determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax (“Withholding Taxes”). If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.






--------------------------------------------------------------------------------




Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”
Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you will be deemed to have had a “separation from
service” for purposes of any Restricted Stock Units that are settled hereunder
upon such separation. To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes you to be unable to perform the duties of your
position of employment or any substantially similar position of employment, the
six (6) month period in the prior sentence will be twenty-nine (29) months.
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
Voting and Other RightsYou will not have voting rights with respect to the
Restricted Stock Units until the date the underlying shares are issued (as
evidenced by appropriate entry on the books of PG&E Corporation or its duly
authorized transfer agent). No Restricted Stock Units and no shares of Stock
that have not been issued hereunder may be sold, assigned, transferred, pledged,
or otherwise encumbered, other than by will or the laws of decent and
distribution, and the Restricted Stock Units may be exercised during the life of
the Recipient only by the Recipient or the Recipient’s guardian or legal
representative.No Retention RightsThis Agreement is not an employment agreement
and does not give you the right to be retained by PG&E Corporation. Except as
otherwise provided in an applicable employment agreement, PG&E Corporation
reserves the right to terminate your employment at any time and for any
reason.Recoupment of AwardsAwards are subject to recoupment in accordance with
any applicable law and any recoupment policy adopted by the Corporation from
time to time, including the PG&E Corporation and Pacific Gas and Electric
Company Executive Incentive Compensation Recoupment Policy, as last revised on
February 19, 2019 and available on the PG&E@Work internet site for the Long-Term
Incentive Plan (the policy and location may be changed from time to time by PG&E
Corporation).Change in Capital Structure/Anti-DilutionIn the event of a change
in the capital structure of the Corporation, this award and the shares of Stock
subject to this award shall be subject to adjustment as set forth in Section 4.2
of the LTIP. In addition, this award will be subject to adjustment in order to
protect this award from dilution in the event of (i) a spin-off to existing
shareholders, (ii) a rights offer to existing shareholders, or (iii) any other
transaction in which existing shareholders receive the same anti-dilution
protections as Mr. Johnson.  In each case, such anti-dilution protection shall
be subject to adjustment as determined by the Board and compliance with the
Bankruptcy Court’s order entered at Docket No. 3546 approving the anti-dilution
protection provided herein.Applicable LawThis Agreement will be interpreted and
enforced under the laws of the State of California.






